The only question         (130) before us is as to the application of the statute to the facts of this case, and whether its operation was suspended during the time the plaintiff remained ignorant of the possession and conversion of the bonds by the defendant, and began to run only at the date of discovery.
Several cases, very briefly reported in 2 N.C. were cited in support of the proposition that the statute ran only from the time when the plaintiff acquired knowledge of the tortious act, and that the defendant was liable; and there have been cases elsewhere in which it is held that in case of fraud the statute runs only from the time of its discovery. The doctrine seems to have been founded on the rule which prevails in a court of equity, and will not permit one who has fraudulently concealed his own wrongful act, and thereby prevented the suit, to set up as a defense the plaintiff's delay in bringing it. But such is not the law in this State. Here it is held, both on principle and authority, that the force and effect given by the statute to the lapse of time cannot be defeated by proof that the plaintiff did not know of the defendant's act of conversion or of his fraud. We will refer to some of our own decided cases:
In Hamilton v. Shepherd, 7 N.C. 115, the action was to recover damages for fraud in the sale of a land warrant, to which the defendant pleaded the statute of limitations. The plaintiff replied specially that the fraud was not discovered until within three years of the time when the action was brought. Upon the appeal the only point considered by the Court was that arising out of the statute of limitations. In delivering the opinion of the Court, Henderson, J., says: "When there is a pure trust, in which case equity has exclusive jurisdiction, also in cases where there is a fraud in which equity has like jurisdiction, the court of equity will permit or not, at its discretion, lapse of time (131) to bar an investigation. But that court is bound by no statute on the subject, for the subject-matter is not one of the cases barred by the statute of limitations." And he proceeds to declare: "If it were on a subject-matter cognizable at law and within the cases provided for in the act of limitations, that act is as positive a bar in a court of equity as in a court of law." And then concludes: "For except a case in Massachusetts and a few nisi prius cases in this State, not a case can be found where such a rule is established, nor do I know how any should be expected. When the words of the act and of its savings are so explicit, we are not at liberty to travel out of them."
In Baines v. Williams, 25 N.C. 481, the defendant contracted with the plaintiff's intestate to go to Georgia, there sell a negro slave of the intestate, and collect his hire, and with the moneys on his return home pay a judgment recovered by one Boykin against the intestate. The *Page 88 
defendant did not apply the moneys to the judgment, but appropriated them to his own use. The plaintiff remained ignorant of the misapplication of the fund for many years, and supposed the debt had been discharged. In delivering the opinion of the Court, Gaston, J., says: "As to the matters stated in the case tending to show that the plaintiff's intestate had been kept in ignorance, or had been deceived by the defendant in regard to his breach of the engagement, or furnishing some excuse for the delay in bringing suit, we have only to say that in a court of law they cannot avail to take the case out of the operation of the statute. Hamilton v. Shepherd,7 N.C. 115. Whether they can be urged with more effect in another tribunal it is unnecessary to inquire." See, also, Troupe v. Smith, 20 Johns. (N. Y.), 33. We fully concur in this exposition of the law as applicable to the facts of this case.
We have not overlooked paragraph 9, sec. 34, C. C. P., which provides that when relief is asked on the ground of fraud, the statute (132) shall run only from the discovery of the fraud by the aggrieved party, "in cases which heretofore were solely cognizable in a court of equity." This act if applicable would not aid the plaintiff, as he is asserting a legal right in a form of proceeding substituted for an action at law, and entirely outside the jurisdiction of a court of equity. The act, however, may be regarded as a legislative declaration that the effect of the statute cannot be defeated, even in case of undiscovered fraud, unless the fraud is such that the jurisdiction of a court of equity was alone competent to afford relief. Such seems also to be the opinion of this Court as intimated in the recent case of Batts v. Winstead,77 N.C. 238. But as the plaintiff's cause of action accrued in 1865, it is governed by the law as contained in the Rev. Code, ch. 65, sec. 3.
We therefore sustain the ruling of the court, that the plaintiff's action is barred.
PER CURIAM.                                          Affirmed.
Cited: Kahnweiler v. Anderson, post, 144; Egerton v. Logan, 81 N.C. 179;Hughes v. Whitaker, 84 N.C. 642; University v. Bank, 96 N.C. 286;Syme v. Badger, id., 206; Jaffray v. Bear, 103 N.C. 167; Alpha Mills v.Engine Co., 116 N.C. 803; Holden v. Royall, 169 N.C. 678.
Distinguished: Burwell v. Linthicum, 100 N.C. 149. *Page 89 
(133)